DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 11 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Newkirk et al. [US 2021/0080253 A1].

Regarding claim 1, Newkirk et al. discloses an apparatus (Fig. 1), comprising: 
a focused light beam receptor apparatus (107) configured to be positioned proximate a first end of a vehicle (100, as shown in Figs. 1 and 2, see also paragraphs [0015]-[0017]); 
a focused light beam generator (112) is positioned at a second end of the vehicle opposite from the first end (as shown in Figs. 1 and 2, see also paragraph [0017]); and 
a focused light beam aligner (108/109) is positioned on a base of the focused light beam receptor apparatus (107, as shown in Figs. 1 and 4, see also paragraphs [0016]-[0017] and [0024]-[0025]); and 
wherein the focused light beam receptor apparatus (107) includes a focused light beam receiving surface (108/109), positioned on the focused light beam aligner for receiving a focused light beam from the focused light beam generator (112) to provide alignment of the focused light beam receptor apparatus relative to a centerline of the vehicle (paragraphs [0016]-[0017] and [0024]-[0025]); and 
wherein the focused light beam receptor apparatus comprises a pair of upright arms configured to abut the first end of the vehicle (as shown in Fig. 4, the vertical member comprises of a pair of upright arms).

Regarding claim 2, Newkirk et al. discloses an apparatus (Fig. 1), comprising: 
a focused light beam receptor apparatus (107) configured to be positioned proximate a first end of a vehicle (100, as shown in Figs. 1 and 2, see also paragraphs [0015]-[0017]); 
a first focused light beam generator (112) positioned in front of a second end of the vehicle located opposite from the focused light beam receptor apparatus (as shown in Figs. 1 and 2, see also paragraph [0017]); and 
a focused light beam aligner (108/109) is positioned on a base of the focused light beam receptor apparatus (107, as shown in Figs. 1 and 4, see also paragraphs [0016]-[0017] and [0024]-[0025]), 
wherein the focused light beam aligner (108/109) includes a focused light beam receiving surface for receiving a focused light beam directly (as shown in Figs. 1 and 4) from the first focused light beam generator (112) to provide alignment of the focused light beam receptor relative to a centerline of the vehicle (paragraphs [0016]-[0017] and [0024]-[0025]).

Regarding claim 18, Newkirk et al. discloses a focused light beam receptor apparatus (Fig. 1, see also paragraph [0015]) comprising: 
a base (as shown in Figs. 1, 2 and 4); 
a vertical member extending upwardly from the base (as shown in Figs. 1, 2 and 4); 
a focused light beam aligner (108/109) positioned on the base (as shown in Figs. 1, 2 and 4); and 
a focused light beam generator (112) positioned on a centerline of the base behind the focused light beam aligner (108/109, as shown in Figs. 1, 2 and 4); and 
wherein the vertical member comprises a pair of upright arms configured to abut an end of the vehicle (as shown in Fig. 4, the vertical member comprises of a pair of upright arms).

Regarding claims 4 and 19, Newkirk et al. discloses wherein the focused light beam aligner is positioned between the pair of upright arms (as shown in Fig. 4).

Regarding claim 7, Newkirk et al. discloses wherein the focused light beam receiving surface includes a marking or slot onto which one or more focused light beams from the focused light beam generator are aligned to provide alignment of the focused beam generator relative to the vehicle (as shown in Figs. 1 and 4, see also paragraphs [0016]-[0017] and [0024]-[0025]).

Regarding claim 11, Newkirk et al. discloses wherein the focused light beam aligner includes a vertical marking or vertical slot (paragraphs [0016]-[0017] and [0024]-[0025]).

Regarding claim 20, Newkirk et al. discloses wherein the focused light beam aligner includes a marking or slot extending towards a front of the focused light beam aligner (as shown in Fig. 4).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Newkirk et al.

Regarding claims 9 and 22, Newkirk et al. discloses the apparatus, wherein the aiming surface 109 is secured to the focused light beam receptor apparatus wherein the crosshairs can alternatively be “a bullseye, target, or any other alternative configuration” in order to provide a visual reference (paragraph [0025]).

However, Newkirk et al. does not explicitly teach that the focused light beam aligner is removably secured to the focused light beam receptor apparatus.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Newkirk such that the aligning surface 109 is removable, for example in order to replace the crosshair configuration with another of the named designs as appropriate for the application or vehicle being calibrated. It has been held that making elements separable requires only routine skill in the art (see MPEP 2144.04V(C)).

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Newkirk et al. in view of Wickmann et al. [US 4,630,379 A].

Regarding claims 8 and 21, Newkirk et al. discloses the apparatus, as applied above.

Newkirk et al. does not teach wherein the focused light beam aligner includes an angled front surface.
However, Wickmann et al. a laser gauging apparatus for measuring a vehicle comprising a focused light beam aligner includes an angled front surface (Fig. 11, see also Col. 7 lines 57-68).
Therefore, it would have been obvious to one of ordinary skill in the art to provide an angled front surface as taught by Wickmann et al. in the system of Newkirk et al. because such a modification provides alignment with both horizontal and vertical portions of the beams (Col. 8 lines 1-5 of Wickmann et al.).

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Newkirk et al. in view of Leikert [US 2018/0188022 A1].

Regarding claim 10, Newkirk et al. discloses the apparatus, as applied above.

Newkirk et al. does not teach wheels secured to the base.
However, Leikert teaches a moveable alignment stand for a vehicle sensor calibration tool (Fig. 1, paragraph [0039]) comprising wheels (118) secured to a base in order to enable a user to move the calibration tool (paragraph [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide wheels secured to the base, as taught by Leikert in the system of Newkirk et al. because such a modification enable a user to move the calibration tool (paragraph [0043] of Leikert).

Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Neither Newkirk et al., Wickmann et al. or Leikert either alone or in combination teaches or render obvious “a second focused light beam generator is positioned on the base of the focused light beam receptor apparatus behind the focused light beam aligner”.

Response to Arguments

Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive.
Applicant argues that the applied references does not teach “a focused light beam generator is positioned at a second end of the vehicle opposite from the first end; and a focused light beam aligner is positioned on a base of the focused light beam receptor apparatus … and wherein the focused light beam receptor apparatus comprises a pair of upright arms configured to abut the first end of the vehicle”, see pages 9-10 of the remarks.
	The Examiner respectfully disagrees. As applied above, Newkirk et al. discloses “a focused light beam generator (112) is positioned at a second end of the vehicle opposite from the first end (as shown in Figs. 1 and 2, see also paragraph [0017]); and a focused light beam aligner (108/109) is positioned on a base of the focused light beam receptor apparatus (107, as shown in Figs. 1 and 4, see also paragraphs [0016]-[0017] and [0024]-[0025]); and wherein the focused light beam receptor apparatus comprises a pair of upright arms configured to abut the first end of the vehicle (as shown in Fig. 4, the vertical member comprises of a pair of upright arms).”
As such, Applicant’s arguments are not persuasive and the rejection under 35 USC § 102 is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882